IN THE COURT OF APPEALS OF NORTH CAROLINA


                                  No. COA 16-164


                              Filed: 6 September 2016


Richmond County, Nos. 13-CRS-50500-01, 14-CRS-805

STATE OF NORTH CAROLINA

              v.

KENNETH SAMUEL DOWNEY


        Appeal by Defendant from judgments entered 6 August 2015 by Judge James

G. Bell in Superior Court, Richmond County. Heard in the Court of Appeals 8 August

2016.


        Attorney General Roy Cooper, by Assistant Attorney General Elizabeth N.
        Strickland, for the State.

        Willis Johnson & Nelson PLLC, by Drew Nelson, for Defendant-Appellant.



        McGEE, Chief Judge.


        Kenneth Samuel Downey (“Defendant”) appeals his convictions for possession

of marijuana, possession with the intent to sell and deliver cocaine, intentionally

keeping and maintaining a dwelling for keeping or selling a controlled substance,

possession of drug paraphernalia, selling cocaine and delivering cocaine. Defendant
                                  STATE V. DOWNEY



                                  Opinion of the Court




contends the trial court erroneously denied his pretrial motion to suppress evidence

seized from his home during the execution of a search warrant, and further

committed plain error by admitting the same evidence at trial. We find no error.

                                       I. Background

      Tammy Honeycutt (“Honeycutt”) met with Lieutenant Creed Freeman (“Lt.

Freeman”) and Detective George Gillenwater (“Det. Gillenwater”) of the Rockingham

Police Department (“RPD”) at the police station at approximately 10:00 a.m. on 26

February 2013 to discuss conducting a “controlled buy” of narcotics. A controlled buy

is a process in which a confidential police informant, typically wired with an audio or

video recording device, purchases an illegal substance or substances from a specific

target.   Confidential informants usually receive some sort of legal or financial

compensation for assisting with a controlled buy. Honeycutt had worked with the

RPD as a confidential informant on several prior investigations, and she contacted

Lt. Freeman to indicate she “could bust [Defendant], because [Honeycutt’s] son had

gotten into some trouble and [she] needed some [legal] help.”          Honeycutt had

accompanied a mutual friend to Defendant’s residence several times. Honeycutt told

Lt. Freeman and Det. Gillenwater she believed Defendant was selling crack cocaine

from his home. Both officers regarded Honeycutt as a reliable source.



                                         -2-
                                  STATE V. DOWNEY



                                   Opinion of the Court




       Before initiating the controlled buy the same morning, and in keeping with

RPD protocol, Lt. Freeman searched Honeycutt for contraband and Det. Gillenwater

searched Honeycutt’s vehicle. At approximately 11:00 a.m., Honeycutt attempted to

call Defendant to arrange the drug buy.         Defendant did not answer but called

Honeycutt five minutes later and, while on speakerphone, told Honeycutt to “come

on.”   Det. Gillenwater recognized Defendant’s voice from having “dealt with

[Defendant] previously[.]”   Honeycutt was given forty dollars in traceable “buy-

money” to use in the planned transaction with Defendant. She was also fitted with a

wristwatch audio recording device. According to Det. Gillenwater, that “was the

easiest way to try and record [the] transaction[]” because Honeycutt expressed

concern Defendant “might notice a video recording device . . . [if] he patted her down.”

Honeycutt was instructed to drive to Defendant’s residence and relay back to the

officers as much information as possible, including the address of the home,

descriptions and license plate numbers of any vehicles on the premises, and number

of people present in the home.

       Honeycutt left the police station driving alone in a gold Honda Accord, the

same vehicle that Det. Gillenwater had searched. Lt. Freeman and Det. Gillenwater

followed Honeycutt in a separate vehicle.        The officers were not able to follow



                                          -3-
                                 STATE V. DOWNEY



                                 Opinion of the Court




Honeycutt all the way to Defendant’s residence, but they “were able to see her pull

onto Hazelwood [Avenue] and see her pull into [Defendant’s] yard,” which was located

at 114 Hazelwood Avenue. Before getting out of her vehicle, Honeycutt reported the

home’s address and the presence of two automobiles in the yard through the audio

recording device.

      A man Honeycutt did not recognize came out of “a little shack in the back of

[Defendant’s] yard” and approached Honeycutt’s car. The man asked Honeycutt if

she had called first and, when she responded that she had called, he moved aside so

Honeycutt could get out of the vehicle. Honeycutt knocked on the back door of

Defendant’s residence and Defendant let her inside. Defendant and Honeycutt sat

down at a kitchen table where Honeycutt observed “a big pile of what [she] assumed

to be crack cocaine” that Defendant appeared to be “in the process of bagging up.”

Honeycutt also observed weight scales and a revolver on the table. Defendant’s front

door appeared to be “barricaded shut” and Honeycutt noticed additional “drug

paraphernalia stuff, scales, [and] baggies.” Honeycutt gave Defendant the marked

buy-money in exchange for a baggie of “what [she] assumed to be crack rock.”

Honeycutt put the baggie in her pocket, left Defendant’s residence, and drove back to

the police station, where she was patted down and debriefed. She gave Lt. Freeman



                                        -4-
                                        STATE V. DOWNEY



                                        Opinion of the Court




and Det. Gillenwater the bag of suspected crack cocaine Defendant had sold her. Det.

Gillenwater placed the bag into another clear bag, which he sealed with clear

packaging tape and labeled with his initials, the date, and the case number. He

placed the bag in a locked desk drawer.1              Honeycutt was paid sixty dollars for

participating in the controlled buy.

       While Lt. Freeman interviewed Honeycutt, Det. Gillenwater prepared an

application for a warrant to search Defendant’s residence. The warrant was issued

and executed that afternoon. Based on Honeycutt’s information that Defendant’s

front door was barricaded shut and that there was a firearm inside the home,

members of the RPD SWAT team accompanied Lt. Freeman and Det. Gillenwater to

Defendant’s residence. Once the SWAT team deemed the house secure, Lt. Freeman

and Det. Gillenwater entered through the back door. Defendant was inside. Lt.

Freeman began searching the residence and identifying items to be seized, while Det.

Gillenwater “wr[ote] down on a piece of notebook paper a general description of [each

item].” Det. Gillenwater’s handwritten notes were as follows:

               01 [-] digital scales in kitchen



       1Det. Gillenwater testified that the evidence was stored until it could be mailed to the State
Bureau of Investigation. The state crime lab received the evidence on 18 March 2013.


                                                -5-
                                   STATE V. DOWNEY



                                     Opinion of the Court




            02 - razor blades

            03 - sandwich bags

            04 - suspected crack/cocaine

            05 - 53 [U.S. dollars]

            06 - video equipment living room

            07 - baggies with corners cut up in trash

            08 - cooking apparatus – kitchen

            09 - digital scales – kitchen cabinet

            10 - bag of money – safe in bedroom back left

            11 - small bag of marijuana/in flashlight/kitchen area

            12 - box of bullets back left bedroom

            13 - piece of mail desk drawer

            14 - small bag of weed [and] papers – desk drawer

            15 - .38 cal[iber] pistol

            Front right bedroom

            Money

            .38 cal[iber pistol]

The list indicated that the first four items were removed from the “kitchen area.”

After Defendant was arrested and taken to the police station, he was given an

Inventory of Items Seized Pursuant to Search standardized form, with Det.

                                            -6-
                                       STATE V. DOWNEY



                                       Opinion of the Court




Gillenwater’s handwritten notes attached. Defendant never signed the form’s

acknowledgment of receipt.

       Det. Gillenwater transported the items seized from Defendant’s residence to

the police station, where he placed them in evidence bags that he labeled and sealed.

He secured the items in a storage locker until they could be picked up by a designated

RPD property officer. Det. Gillenwater later prepared a more detailed Property

Evidence Report for Defendant’s case. The Property Evidence Report noted that a

total of $1,163.00 in cash was seized from Defendant’s residence, and indicated that

only one .38-caliber handgun2 was recovered during the 26 February 2013 search. All

evidence seized from Defendant’s residence, along with the formal Property Evidence

Report, was turned over to RPD Detective Donovan Young on 14 March 2013.

       Defendant was indicted on 18 March 2013 for possession with intent to sell or

deliver marijuana, possession with intent to sell or deliver cocaine, maintaining a

dwelling to use, keep, or sell a controlled substance, and possession of drug




       2  Defendant emphasizes that Det. Gillenwater’s handwritten inventory, prepared during the
search, contained two separate references to a .38 caliber gun, whereas the later-prepared property
evidence report showed only one gun was removed from Defendant’s home.


                                               -7-
                                  STATE V. DOWNEY



                                  Opinion of the Court




paraphernalia. Additionally, Defendant was indicted on 12 May 2014 for selling

cocaine and delivering cocaine.

      All charges against Defendant were joined for trial and tried on 3 August 2015.

Defendant filed motions to suppress (1) all evidence seized from Defendant’s

residence during the 26 February 2013 search and (2) a custodial statement

Defendant alleged he made before being read his Miranda rights. The trial court

heard and denied both motions. A jury convicted Defendant on 6 August 2015 of

possession of marijuana, possession with intent to sell and deliver cocaine,

intentionally keeping and maintaining a dwelling house for keeping and/or selling a

controlled substance, possession of drug paraphernalia, selling cocaine, and delivery

of cocaine. Defendant received consecutive suspended sentences of 8 to 19 months’

and 14 to 26 months’ imprisonment and was placed on supervised probation for a

period of 36 months. Defendant appeals.


                              II. Motion to Suppress

                              A. Standard of Review

       Defendant first argues the trial court erred by denying his motion to suppress

the evidence removed from his residence as a result of the 26 February 2013 search.

“This Court’s review of an appeal from the denial of a defendant’s motion to suppress


                                         -8-
                                    STATE V. DOWNEY



                                    Opinion of the Court




is limited to determining ‘whether competent evidence supports the trial court’s

findings of fact and whether the findings of fact support the [trial court’s] conclusions

of law.’” State v. Granger, 235 N.C. App. 157, 161, 761 S.E.2d 923, 926 (2014) (quoting

State v. Biber, 365 N.C. 162, 167-68, 712 S.E.2d 874, 878 (2011)). “[W]e examine the

evidence . . . in the light most favorable to the State[.]” State v. Hunter, 208 N.C. App.
506, 509, 703 S.E.2d 776, 779 (2010).

         On appeal, “[t]he trial court’s findings of fact regarding a motion to suppress

are conclusive . . . if supported by competent evidence.” State v. Edwards, 185 N.C.

App. 701, 702, 649 S.E.2d 646, 648 (2007). In the present case, because Defendant

has failed to challenge any of the factual findings in the trial court’s order denying

his motion to suppress evidence, those findings are binding on this Court. See State

v. Elder, 232 N.C. App. 80, 83, 753 S.E.2d 504, 507 (2014).

         “Our review of a trial court’s conclusions of law on a motion to suppress is de

novo.”     Edwards, 185 N.C. App. at 702, 649 S.E.2d at 648 (citation omitted).

“Under de novo review, this Court considers the matter anew and freely substitutes

its own judgment for that of the [trial court].” State v. Ward, 226 N.C. App. 386, 388,

742 S.E.2d 550, 552 (2013) (citation and internal quotation marks omitted)

(alteration in original). According to Defendant, the trial court erroneously denied



                                           -9-
                                           STATE V. DOWNEY



                                           Opinion of the Court




his motion to suppress because the evidence was collected as a result of a statutory

violation. “An alleged error in statutory interpretation is an error of law, and thus

our standard of review for this question is de novo.” State v. Skipper, 214 N.C. App.
556, 557, 715 S.E.2d 271, 272 (2011) (citation and quotation marks omitted). We

review de novo the trial court’s conclusion that “Defendant was properly noticed as to

the . . . items seized at [his] residence.”3

                                                   B. Analysis

        Defendant contends the trial court erred in denying his motion to suppress

evidence collected from his residence on the grounds that the inventory list prepared

by Det. Gillenwater, as required by N.C. Gen. Stat. § 15A-254, was unlawfully vague

and inaccurate in describing the items seized. This argument is without merit.

        Defendant maintains his motion to suppress the evidence should have been

granted under N.C. Gen. Stat. § 15A-974, which requires suppression if, inter alia,

the evidence “is obtained as a result of a substantial violation of the provisions of




        3 Defendant does not challenge the trial court’s other conclusions of law, i.e., that (1) the officers
properly executed the 26 February 2013 search warrant at Defendant’s home; (2) Defendant was
properly noticed as to the search warrant under N.C. Gen. Stat. § 15A-252, and (3) none of Defendant’s
state or federal constitutional rights were violated by the seizure of his property.


                                                   - 10 -
                                   STATE V. DOWNEY



                                   Opinion of the Court




[Chapter 15A of our General Statutes].” N.C. Gen. Stat. § 15A-974(a)(2) (2015). In

determining whether a particular violation is “substantial,” a court

              must consider all the circumstances, including:

                     a.    The importance of the particular interest
                     violated;

                     b. The extent of the deviation from lawful conduct;

                     c. The extent to which the violation was willful;
                     [and]

                     d. The extent to which exclusion will tend to deter
                     future violations of this Chapter.

Id. However,

              [e]ven where a substantial violation has occurred, . . .
              evidence will only be suppressed where there is a causal
              connection between the violation and the evidence
              obtained. [I]f the challenged evidence would have been
              obtained regardless of the violation . . . , such evidence has
              not been obtained ‘as a result of’ such illegality and is not,
              therefore, to be suppressed by reason of G.S. 15A-974(2)
              [sic].

State v. Vick, 130 N.C. App. 207, 219, 502 S.E.2d 871, 878-79 (1998) (citation omitted)

(alteration in original).

       Defendant argues the evidence gathered from his residence was obtained in

substantial violation of N.C.G.S. § 15A-254, which provides that “[u]pon seizing items



                                          - 11 -
                                    STATE V. DOWNEY



                                    Opinion of the Court




pursuant to a search warrant, an officer must write and sign a receipt itemizing the

items taken and containing the name of the court by which the warrant was issued.”

N.C. Gen. Stat. § 15A-254 (2015). If items “were” seized from a person, the receipt

must be given to that person. Id. If items “are” taken from a place or vehicle, “the

receipt must be given to the owner, or person in apparent control of the premises or

vehicle if the person is present; or if he is not, the officer must leave the receipt in the

premises or vehicle from which the items were taken.” Id. Defendant asks us to

consider the level of descriptiveness required of an itemized receipt under N.C.G.S. §

15A-254, a matter of first impression, and to hold that the inventory receipt at issue

in this case was “vague and inaccurate and fail[ed] to satisfy the requirements of

North Carolina law[.]” However, because we conclude that evidence is not obtained

“as a result of” a violation of N.C.G.S. § 15A-254, rendering N.C.G.S. § 974(a)(2)

inapplicable, we need not determine whether Det. Gillenwater’s receipt in fact

violated N.C.G.S. § 15A-254.

       The requirement that evidence be obtained “as a result of” a violation of

Chapter 15A to warrant suppression under N.C.G.S. § 974(a)(2) means, at minimum,

that the evidence was “obtained as a consequence of the officer’s unlawful conduct

. . . [and] would not have been obtained but for the unlawful conduct of the



                                           - 12 -
                                   STATE V. DOWNEY



                                   Opinion of the Court




investigating officer.” See State v. Pearson, 356 N.C. 22, 32, 566 S.E.2d 50, 56 (2002)

(citation omitted) (emphases in original).         Thus, to prevail in the present case,

Defendant must show that the evidence seized during the 26 February 2013 search

of his residence would not have been obtained but for the alleged violation of N.C.G.S.

§ 15A-254. See id. (noting that “[a] defendant bears the burden of presenting facts

in support of his motion to suppress.” (citation and internal quotation marks

omitted)). Defendant has failed to make such a showing.

      By definition, evidence must be obtained before an inventory of items seized

may be prepared. The plain language of N.C.G.S. § 15A-254 recognizes as much,

providing that “an officer must write and sign a receipt itemizing the items taken”

only “[u]pon seizing items pursuant to a search warrant.” Cf. N.C. Gen. Stat. § 15A-

252 (2015) (providing officer must read warrant and furnish a copy of the warrant

application and affidavit “[b]efore undertaking any search or seizure[.]” (emphasis

added)). See also Pearson, 356 N.C. at 32, 566 S.E.2d at 56 (concluding N.C.G.S. §

15A-974(a)(2) did not require suppression of evidence where “the collection of the

evidence obtained . . . was not causally related to the statutory violations . . . because

[the statutes requiring return of inventory of evidence obtained from a person subject

to nontestimonial identification procedures] focus on policies to be followed after



                                          - 13 -
                                  STATE V. DOWNEY



                                  Opinion of the Court




samples are taken . . . [and] are not related to obtaining the samples.” (emphases in

original)). Additionally, N.C.G.S. § 15A-254 uses the past tense —“if items were

taken”— in setting forth procedures that apply where property is seized from a person

directly, as occurred in Defendant’s case.

      In State v. Richardson, 295 N.C. 309, 245 S.E.2d 754 (1978), a defendant

argued that evidence seized during a search of his home should have been excluded

based in part on law enforcement officers’ failure to comply with N.C. Gen. Stat. §

15A-223(b), which provides that in the context of consent searches, “[u]pon

completion of the search, the officer must make a list of the things seized, and must

deliver a receipt embodying the list to the person who consented to the search[.]” N.C.

Gen. Stat. § 15A-223(b) (2015).      Our Supreme Court rejected the defendant’s

contention, holding that N.C. Gen. Stat. § 974(a)(2) was inapplicable because

             [i]t [was] clear that the items seized and later offered into
             evidence were not “obtained as a result of” violations of
             Chapter 15A. No causal connection exist[ed] between the
             failure to follow the requirements of G.S. 15A-223(b) and
             the acquisition of the items seized from [the] defendant’s
             residence and toolbox.

295 N.C. 309, 324, 245 S.E.2d 754, 764 (1978). We conclude that the same reasoning

applies to alleged violations of N.C.G.S. § 15A-254.




                                         - 14 -
                                          STATE V. DOWNEY



                                          Opinion of the Court




        This is consistent with prior decisions in which this Court has declined to

suppress evidence based on actual or alleged violations of N.C.G.S. § 15A-254. In

State v. Fruitt, 35 N.C. App. 177, 241 S.E.2d 125 (1978), an officer executed a search

warrant on the defendant’s premises while the defendant was not at home. The

officer seized marijuana found during the search and then left the premises without

leaving either a copy of the warrant or a receipt of items taken as required by

N.C.G.S. § 15A-252 and N.C.G.S. § 15A-254, respectively. This Court held the officer

violated the explicit terms of both statutes,4 but that N.C.G.S. § 15A-974(a)(2) was

nevertheless inapplicable, because “[the] violations occurred only after the marijuana

had been lawfully seized, [and thus] . . . the marijuana was not ‘obtained as a result’

of these violations[.]” 35 N.C. App. at 180, 241 S.E.2d at 127. We also observed that

“[t]he primary interest protected by the prohibition against unreasonable searches

and seizures is the individual’s reasonable expectation of privacy.” Id. at 181, 241

S.E.2d at 127. The officer’s violation of N.C.G.S. § 15A-254, we concluded, “had no




        4 We note that Fruitt is factually distinguishable from Defendant’s case. In Fruitt, the officer
violated the express language in N.C.G.S. § 15A-254 requiring that a copy of the itemized receipt be
left on the premises if the owner or apparent owner is not present at the time of the search. By contrast,
in the present case, there was no explicit violation of N.C.G.S. § 15A-254. Defendant was present at
the time of the search, and he was given a list of items seized after being taken into custody.
Additionally, N.C.G.S. § 15A-254 does not, on its face, require any specific level of descriptiveness.


                                                 - 15 -
                                   STATE V. DOWNEY



                                   Opinion of the Court




adverse impact whatever on that primary interest, [because it] occurred after the

search was completed.” Id.

      In State v. O’Kelly, 98 N.C. App. 265, 390 S.E.2d 717 (1990), the defendant

alleged N.C.G.S. § 15A-974(a)(2) mandated suppression of evidence collected from his

residence and storage unit in part because he was not given inventories of the items

taken, in violation of N.C.G.S. § 15A-254.         We again rejected that argument,

observing that the law enforcement officer “exercised due diligence in attempting to

comply with the requirement that the defendant be supplied with the inventory of

seized property,” id., 98 N.C. App. at 272, 390 S.E.2d at 721, and mailed a copy of the

itemized receipt to the defendant within a week of the search and seizure. We

affirmed the trial court’s conclusion that because the officer “substantially complied

with the provisions of Article 11 of North Carolina General Statute 15A . . . [there

was no] ground or reason to exclude or suppress evidence seized [during] the incident

search.” Id., 98 N.C. App. at 273, 390 S.E.2d at 721-22.

      We disagree with Defendant’s contention that “[a]llowing evidence to be

admitted because it was not seized ‘as a result’ of [a violation of N.C. Gen. Stat. § 15A-

254] would undercut the purpose of the statute” and authorize law enforcement

officers to “ignore the [statute’s] dictates[.]” Defendant is mistaken in his assertion



                                          - 16 -
                                   STATE V. DOWNEY



                                   Opinion of the Court




that “[t]he clear purpose of [N.C.G.S. § 15A-254] is to . . . establish a process by which

the owner of the property is notified [of the items seized].” N.C.G.S. § 15A-254 does

not operate as a notice requirement in the discovery process. Instead, the statute

prescribes procedures to be followed after property has been seized which promote

accountability for items so obtained. Defendant himself appears to acknowledge the

statute’s post hoc operation, noting that “[another] purpose of N.C. Gen. Stat. § 15-

254 is to create a record of the items seized[.]” (emphasis added) Defendant further

observes that the statutory requirements “must be met . . . after a search is

completed.”

      “In interpreting statutes, all statutes dealing with the same subject matter

must be construed in pari materia, as together constituting one law, and harmonized

to give effect to each.” In re R.L.C., 179 N.C. App. 311, 317, 635 S.E.2d 1, 4 (2006)

(citation and internal quotation marks omitted). Accordingly, in considering the

purpose and effect of N.C.G.S. § 15A-254, we look to other provisions in Chapter 15A’s

Article 11, which governs search warrants. Article 11 defines a search warrant as “a

court order and process directing a law-enforcement officer to search designated

premises . . . for the purpose of [1] seizing designated items and [2] accounting for any

items so obtained to the court which issued the warrant.” N.C. Gen. Stat. § 15A-241



                                          - 17 -
                                   STATE V. DOWNEY



                                   Opinion of the Court




(2015) (emphases added). This is instructive in the present case. It demonstrates

that Article 11 encompasses procedures to be followed both before and after evidence

is obtained, and bolsters our conclusion that N.C.G.S. § 15A-254 concerns post-search

accountability, not the collection of evidence.

      The suppression of illegally obtained evidence is rooted in the “individual’s

right to be free from unreasonable searches and seizures . . . [and is] based on a

defendant’s reasonable expectation of freedom from government intrusion.” See State

v. Joe, 222 N.C. App. 206, 211-12, 730 S.E.2d 779, 783 (2012) (citation and internal

quotation marks omitted). This interest is recognized throughout Article 11. See,

e.g., N.C. Gen. Stat. § 15A-242 (2015) (providing that search warrant must be

supported by probable cause); N.C. Gen. Stat. § 15A-246 (2015) (requiring that search

warrant “establish with reasonable certainty the premises, vehicles, or persons to be

searched[.]”); N.C. Gen. Stat. § 15A-249 (2015) (requiring officer to give notice of

identity and purpose before entering premises to be searched); N.C. Gen. Stat. § 15A-

251 (2015) (permitting entry by force only if certain conditions are met); N.C. Gen.

Stat. § 15A-252 (2015) (providing that executing officer must read warrant and give

copy of warrant application and affidavit to person to be searched before undertaking

any search or seizure).     However, as we observed in Fruitt, not all Article 11



                                          - 18 -
                                  STATE V. DOWNEY



                                   Opinion of the Court




subsections implicate “the individual’s reasonable expectation of privacy.” Fruitt, 35

N.C. App. at 181, 241 S.E.2d at 127-28. It follows that not all Article 11 subsections

afford a basis for suppression of evidence under N.C.G.S. §15A-974(a)(2), regardless

of whether a violation of the subsection in fact occurs.

      It seems clear that the itemized receipt requirement in N.C.G.S. § 15A-254 is

not intended to protect an individual’s reasonable expectation of privacy, since it

applies only after search and seizure have occurred. We note that N.C.G.S. § 15A-

254 does not specify an exact time at which or by which an itemized receipt must be

given to the person searched. Where items are seized from a person, nothing in the

statute requires that the person be given an itemized receipt, e.g., before the officers

leave the premises or before the person is taken into custody. It provides only that if

(1) items are taken from a place or vehicle, and (2) the owner or apparent owner is

not present, then an officer must leave the receipt on the premises or in the vehicle.

Otherwise, the statute is silent about when exactly a person must be given a receipt

of items seized. The statute also does not require affirmative acknowledgement of

receipt from the recipient of the inventory list; it provides only that the officer must




                                          - 19 -
                                         STATE V. DOWNEY



                                         Opinion of the Court




sign the receipt.5 The receipt must contain “the name of the court by which the

warrant was issued.” In keeping with N.C.G.S. § 15A-241, the inventory receipt

requirement serves “the purpose of . . . accounting for any items . . . obtained to the

court which issued the warrant.”

        To hold that evidence may be obtained “as a result of” a violation of N.C.G.S. §

15A-254 would disregard the distinctions throughout Article 11 between individual

rights incident to search and seizure of property, and procedures to be followed after

property is seized. Construing the statutes together, we conclude N.C.G.S. § 15A-254

applies only after evidence has been obtained and does not implicate the right to be

free from unreasonable search and seizure. In turn, because evidence cannot be

obtained “as a result of” a violation of N.C.G.S. § 15A-254, N.C.G.S. § 15A-974(a)(2)

is inapplicable to either alleged or actual N.C.G.S. § 15A-254 violations.

        We do not hold that it is impossible for a law enforcement officer to violate

N.C.G.S. § 15A-254. See Fruitt, supra, (finding law enforcement officer violated

explicit language of the statute by failing to leave a receipt on the premises after




        5  As the State noted during the hearing on Defendant’s motion to suppress, although the
standardized Inventory of Items Seized Pursuant to Search form includes an acknowledgment of
receipt signature block (which, in this case, Defendant did not sign), N.C.G.S. § 15A-254 itself does not
require a signature from the recipient of the itemized inventory list.


                                                 - 20 -
                                  STATE V. DOWNEY



                                  Opinion of the Court




conducting a search and seizing contraband in the absence of the property owner).

We also do not speculate about what recourse may be available where a violation

occurs. We hold only that any such violation is not a basis for the suppression of

evidence under N.C.G.S. § 15A-974(a)(2), the only statute Defendant cites in support

of this argument. Defendant’s contention that the evidence in the present case was

obtained “as a result of” a violation of N.C.G.S. § 15A-254 fails as a matter of law.

This argument is overruled.

                              III. Admission of Evidence

                               A. Standard of Review

       In the alternative, Defendant argues the trial court committed plain error by

admitting “illegally obtained” evidence.     “For error to constitute plain error, a

defendant must demonstrate that a fundamental error occurred at trial . . . [which]

had a probable impact on the jury’s finding that the defendant was guilty.” State v.

Lawrence, 365 N.C. 506, 518, 723 S.E.2d 326, 334 (2012) (citations and internal

quotation marks omitted).

                                        B. Analysis

      Defendant contends it was plain error to admit the evidence seized from his

residence because it was “illegally obtained” and, “[h]ad the trial court prevented the



                                         - 21 -
                                  STATE V. DOWNEY



                                  Opinion of the Court




introduction of this evidence, [Defendant] would not have been convicted.” In making

this argument, Defendant essentially reasserts his argument that the evidence was

unlawfully obtained because “[t]he [inventory] list created by [Det. Gillenwater] fell

substantially below the legal standard required by N.C. Gen. Stat. § 15A-254.” As

discussed above, Defendant has failed to demonstrate that any evidence was illegally

obtained as a result of a violation of N.C.G.S. § 15A-254. Defendant does not advance

any additional argument in support of his contention that the evidence was illegally

obtained (and thus erroneously omitted).

      Further, even assuming arguendo that the evidence taken from Defendant’s

residence was erroneously admitted, the error did not amount to plain error. Our

Supreme Court has held that “[s]ubstantial evidence of a defendant’s guilt is a factor

to be considered in determining whether [an] error was a fundamental error rising to

plain error.” State v. Moore, 366 N.C. 100, 108, 726 S.E.2d 168, 174 (2012); see also

State v. Black, 328 N.C. 191, 199, 400 S.E.2d 398, 403 (1991) (defining “substantial

evidence” as “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”). In the present case, the State presented substantial

evidence of Defendant’s guilt, largely in the form of mutually corroborative testimony

from Honeycutt, Det. Gillenwater, and Lt. Freeman. See State v. Locklear, 322 N.C.



                                         - 22 -
                                    STATE V. DOWNEY



                                    Opinion of the Court




349, 358, 368 S.E.2d 377, 383 (1988) (noting that, in considering whether evidence is

substantial, the evidence is viewed in the light most favorable to the State, and the

credibility of its witnesses is a question for the jury). Defendant did not present any

evidence at trial. Additionally, while defense counsel objected to the introduction into

evidence of a number of individual items seized from Defendant’s home, counsel did

not object to the admission of a RPD property evidence report which listed all

evidence seized from Defendant’s residence, in greater and more precise detail than

did the itemized inventory receipt prepared on the day of the search. Taken together,

the State’s evidence was “clearly sufficient to support a reasonable inference that

[Defendant committed] the crime[s] charged.” State v. Smith, 40 N.C. App. 72, 80,

252 S.E.2d 535, 540 (1979). We find nothing in the record suggesting a “miscarriage

of justice” occurred in this case. See State v. Perkins, 154 N.C. App. 148, 152, 571
S.E.2d 645, 648 (2002) (citation omitted).          Accordingly, we conclude Defendant

received a trial free from error.

      NO ERROR.

      Judges CALABRIA and STROUD concur.




                                           - 23 -